Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/9/2019, 3/20/2020, and 9/3/2021 have been considered by the examiner.

Status of Claims
Claims 1-23 are pending.
Claims 4-10 and 15-21 are objected to.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a controller wherein the processor is further configured to move the first frame periodic diffraction pattern and the 
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method wherein the first frame periodic diffraction pattern and the second frame periodic diffraction pattern are moved along the predetermined direction by respective distances that are less than a lowest common multiple of a period of the first periodic diffraction pattern, a period of the second periodic diffraction pattern, and a period of the third periodic diffraction pattern, as generally set forth in claim 15, the device including the totality of the particular limitations recited in claims 12 and 13, from which claim 15 depends.
Claims 5-10 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that they depend from claims 4 or 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kroll et al. (US 2010/0149313) of record (hereafter Kroll).
Regarding claim 1, Kroll discloses a controller for a holographic display apparatus (see at least Fig. 4 and paragraphs [0023] and [00465], where hologram processor HP is a controller for a holographic display apparatus) comprising a spatial light modulator (see at least Fig. 4 and paragraph [0044], where SLM is the spatial light modulator), the controller comprising a processor (see at least paragraph [0023], where the hologram processor HP is the controller) configured to: generate a first frame hologram data signal comprising information of a first frame hologram pattern for reproducing a first frame hologram image for a first frame (see at 

Regarding claim 12, Kroll discloses A method of generating a data signal for a holographic display apparatus comprising: generating a first frame hologram data signal comprising information of a first frame hologram pattern for reproducing a first frame hologram image for a first frame (see at least Fig. 6A and paragraphs [0045] and [0057], where hologram regions H11, H21, and H31 are the hologram patterns for reproducing hologram images OP1, OP2, and OP3) and a first frame diffraction pattern data signal comprising information of a first frame periodic diffraction pattern for adjusting a location of the first frame hologram image to be reproduced (see at least Fig. 6A and paragraph [0046], where the prism term is superimposed in order to modify the lateral position of the reconstructed object light point); generating a first final signal comprising the first frame hologram data signal and the first frame diffraction pattern data signal (see at least paragraph [0046], where the prism term is superimposed, thus forming a final signal); generating a second frame hologram data signal comprising information of a second frame hologram pattern for reproducing a second frame hologram image for a second frame and a second frame diffraction pattern data signal comprising information of a second frame periodic diffraction pattern for adjusting a location of the second frame hologram image to be reproduced; and generating a second final signal .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 11, 13-14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (US 2010/0149313) of record (hereafter Kroll) as applied to claims 1 and 12 above, and further in view of Makowski et al. (Color Image Projection Based on Fourier Holograms, 2010) of record (hereafter Makowski).
Regarding claims 2 and 13, Kroll discloses all of the limitations of claims 1 and 12.
Kroll does not specifically disclose that each of the first frame hologram image and the second frame hologram image comprises a first color image, a second color image, and a third color image, the first color image, the second color image and the third color image having different colors from each other, and wherein each of the first frame periodic diffraction pattern and the second frame periodic diffraction pattern comprises a first periodic diffraction pattern for adjusting a location of the first color image, a second periodic diffraction pattern for adjusting a location of the second color image, and a third periodic diffraction pattern for adjusting a location of the third color image, the first periodic diffraction pattern, the second periodic diffraction pattern, and the third periodic diffraction pattern having different periods from each other.
However, Makowski teaches a holographic display apparatus comprising a spatial light modulator (see at least the abstract) wherein a hologram image comprises a first color image, a second color image, and a third color image, the first color image, the second color image, and the third color image having different colors from each other (see at least page 1228, left column, lines 1-20, where three reconstructed images are formed in three different colors, red, green, and blue), and wherein a periodic diffraction pattern comprises a first periodic diffraction pattern for adjusting a location of the first color image, a second periodic diffraction pattern for adjusting a location of the second color image, and a third periodic diffraction pattern for adjusting a location of the third color image, the first periodic diffraction pattern, the second periodic diffraction pattern, and the third periodic diffraction pattern having different periods from each other (see at least page 1228, left column line 38 through right 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller/method of Kroll to include the teachings of Makowski so that each of the first frame hologram image and the second frame hologram image comprises a first color image, a second color image, and a third color image, the first color image, the second color image and the third color image having different colors from each other, and wherein each of the first frame periodic diffraction pattern and the second frame periodic diffraction pattern comprises a first periodic diffraction pattern for adjusting a location of the first color image, a second periodic diffraction pattern for adjusting a location of the second color image, and a third periodic diffraction pattern for adjusting a location of the third color image, the first periodic diffraction pattern, the second periodic diffraction pattern, and the third periodic diffraction pattern having different periods from each other for the purpose of forming a full color picture by color mixing (see at least page 1228, left column lines 18-20 of Makowski).

Regarding claims 3 and 14, Kroll as modified by Makowski discloses all of the limitations of claims 2 and 13.
Makowski also discloses that the processor is further configured to set a period of the first periodic diffraction pattern, a period of the second periodic diffraction pattern, and a period of the third periodic diffraction pattern to be proportional to a wavelength of light of a first color, a wavelength of light of a second color, and a wavelength of light of a third color, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller/method of Kroll as modified by Makowski to include the further teachings of  Makowski so that the processor is further configured to set a period of the first periodic diffraction pattern, a period of the second periodic diffraction pattern, and a period of the third periodic diffraction pattern to be proportional to a wavelength of light of a first color, a wavelength of light of a second color, and a wavelength of light of a third color, respectively for the purpose of compensating for the effects of the diffraction patterns on the different wavelengths of light (see at least page 1228, left column line 38 through right column line 2 of Makowski).

Regarding claims 11 and 22, Kroll discloses all of the limitations of claims 1 and 12.
Kroll discloses that the hologram data signal and the diffraction pattern data signal are superimposed (see at least paragraph [0046]).
Kroll does not specifically disclose that the processor is further configured to generate the first final signal by multiplying the first frame hologram data signal by the first frame diffraction pattern data signal and generate the second final signal by multiplying the second frame hologram data signal by the second frame diffraction pattern data signal.
However, Makowski teaches a hologram data signal being multiplied by a diffraction pattern data signal (see at least page 1228, left column, lines 38-42, where the hologram phase distributions are multiplied by the diffractive grating).


Regarding claim 23, Kroll as modified by Makowski discloses all of the limitations of claim 13.
Kroll discloses a processor (see at least paragraph [0023]).
Kroll as modified by Makowski does not specifically disclose a non-transitory computer-readable recording medium having recorded thereon a program which is executable by a processor to perform the method of claim 13.
Official Notice is taken that non-transitory computer-readable recording medium are old and well-known in the art for storing computer programs. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kroll as modified by Makowski so that it is a program which is executable by a processor and recorded on a non-transitory computer-readable recording medium for the purpose of using known computer memory with the processor since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BOOHER/             Examiner, Art Unit 2872